                                                                              Page 1 of 3


          IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                               CASES NO. 4:14cr64-RH/CAS
                                                           4:17cv576-RH/CAS
DERRICK ADAMS,

             Defendant.

__________________________________/


              ORDER DENYING THE § 2255 MOTION AND
             DENYING A CERTIFICATE OF APPEALABILITY


      The defendant has moved under 28 U.S.C. § 2255 for relief from his

judgment of conviction. The motion is before the court on the magistrate judge’s

report and recommendation, ECF No. 205, and the objections, ECF No. 206. I have

reviewed de novo the issues raised by the objections. This order accepts the report

and recommendation, adopts it as the court’s opinion, and denies the § 2255

motion, with this additional note.

      The defendant has not shown either deficient performance or prejudice from

his attorney’s failure to request a multiple-conspiracies instruction. First, an

effective attorney could reasonably choose not to request such an instruction in


Case Nos. 4:14cr64-RH-CAS and 4:17cv576-RH-CAS
                                                                             Page 2 of 3


circumstances like these. Second, the chance that such an instruction would have

changed this jury’s verdict is remote.

      A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

          To obtain a COA under § 2253(c), a habeas prisoner must
          make a substantial showing of the denial of a constitutional
          right, a demonstration that, under Barefoot, includes
          showing that reasonable jurists could debate whether (or, for
          that matter, agree that) the petition should have been
          resolved in a different manner or that the issues presented
          were “adequate to deserve encouragement to proceed
          further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and




Case Nos. 4:14cr64-RH-CAS and 4:17cv576-RH-CAS
                                                                                Page 3 of 3


that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

      The defendant has not made the required showing. This order thus denies a

certificate of appealability.

      IT IS ORDERED:

      1. The clerk must enter a judgment stating, “The defendant’s motion for

relief under 28 U.S.C. § 2255 is denied.”

      2. A certificate of appealability is denied.

      SO ORDERED on January 31, 2020.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Case Nos. 4:14cr65-RH-CAS and 4:17cv576-RH-CAS
